PER CURIAM
Defendant appeals a judgment of conviction, challenging only the trial court’s imposition of a probation sentence consecutive to a sentence that included post-prison supervision. We heard oral argument and took the case under advisement. In the meantime, defendant filed a motion in the trial court to modify the judgment to correct an error in the sentence, pursuant to ORS 138.083. The trial court allowed the motion, granting defendant the same relief that she pursues in this appeal. The appeal is therefore moot and, on that ground, is dismissed.
Appeal dismissed.